OPINION — AG — ORDERING A TRANSCRIPT OF TESTIMONY TAKEN IN A CRIMINAL CASE TRIED IN THE DISTRICT COURT IS A MATTER WHICH RESTS IN THE SOUND DISCRETION OF THE DISTRICT JUDGE AFTER A CONSIDERATION OF ALL THE FACTS AND CIRCUMSTANCES INVOLVED.  AN APPLICATION BY A COUNTY ATTORNEY (DISTRICT ATTORNEY) TO THE COURT FOR AN ORDER AUTHORIZING THE PREPARATION OF SUCH TRANSCRIPT WITH THE COST BEING PAID FROM THE COURT FUND MAY EITHER BE GRANTED OR REFUSED AFTER SUCH SHOWING OF NEED AS THE DISTRICT JUDGE, IN HIS DISCRETION, MAY REQUIRE. CITE: 20 O.S.H. 111, 62 O.S.H. 323 (JAMES P. GARRETT)